Van Brunt, P. J.
We see no reason to interfere with the finding of the respondents. The punishment inflicted for this particular offense might by itself seem harsh, but, when taken in connection with the record of the relator, it does not seem so excessive. The evidence of the roundsman was positive as to the truth of the charge, and although the relator denied that he was lying down, and says that he had been sitting down to unlace his shoe, yet he states, “1 raised on my hand” when the roundsman approached. If he had only been sitting down, it is difficult to see why he should have raised on his hand to see who was coming. The writ should be dismissed, with costs. All concur.